JIM HANNAH, Chief Justice, concurring. I concur in the conclusion reached by the majority; however, I write separately to state my analysis regarding the email dispute. My concern is that we are leaving the impression that striking an answer is a common sanction for discovery violations. It is not. “The extraordinary remedy of striking pleadings should be used ‘sparingly and only when other measures fail because of the inherent danger of prejudice.’ ” Ross Sys., Inc. v. Advanced Envtl. Recycling Techs., Inc., 2011 Ark. 473, at 5, 2011 WL 5437571 (quoting Harper v. Wheatley Implement Co., 278 Ark. 27, 33, 643 S.W.2d 537, 539 (1982)). Appellants were ordered to produce the December 2006 and January 2007 emails by July 28, 2010, but they did not do so. They further failed to produce the emails in the three months that followed despite a threat by the court to strike answers.1 Defendants had the 114option of complying with the order or obtaining relief from compliance with the order. They did The circuit court did not immediately strike the answers; rather, it let time pass from July 28, 2010 to October 15, 2010. Based on the circuit court’s comments, it appears that even after July 28, 2010, appellants could have avoided the sanction if they had complied with the order or obtained relief from compliance with its terms. I note that appellants argued in court at the hearing on the motion to compel and in the subsequent telephone conferences that production was expensive or impossible, but they but did not obtain relief from the order that the emails be produced.2 When asked by the circuit court on October 15, 2010, whether the required emails had been produced, appellants responded, “No, your honor.” Almost three months after the July 28, 2010 production date, the circuit court imposed the sanction. Ignoring an order of the circuit court may result in imposition “of the most severe sanctions.” See Viking Ins. Co. v. Jester, 310 Ark. 317, 326, 836 S.W.2d 371, 376 (1992) (circuit court struck Viking’s answer for violation of an order that it produce its entire claim file). Given the appellants’ blatant disregard for the orders of the circuit court, the striking of pleadings was justified in this case. Therefore, I concur in the majority’s conclusion that there was no abuse of discretion.  . The emails were sought pursuant to Request For Production No. 26, which requested "all emails, electronic reports, electronic communications, electronic media, and documents concerning budget, staffing, labor and supplies related to Lake Village Health Care for the year 2007.”   . I note that the order entered on August 4, 2010, ostensibly memorialized the July 14, 2010 order from the bench that emails from December 2006 and January 2007 be produced by July 28, 2010; however, it was in error. It inaccurately required production of emails for all of 2007. The order was drafted by the Estate’s counsel. Appellants sent a letter to the circuit court objecting to the order based on the noted error but never obtained relief from the order. In subsequent hearings, the circuit court required that only the emails from December 2006 and January 2007 be produced.